Citation Nr: 0719787	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  95-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
a psychophysiological cardiovascular reaction with aortic 
stenosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the course of the appeal, the 
veteran relocated to the Philippines.  Accordingly, the 
Manila RO has assumed the role of the agency of original 
jurisdiction.

In May 2006, the Board remanded this issue for additional 
evidentiary development.  The claim was also remanded in 
March 1998 and August 2003.  It has since been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's 
psychophysiological cardiovascular reaction with aortic 
stenosis was manifested by social and industrial impairment 
that most nearly approximated considerable.

2.  From November 7, 1996, the veteran's psychophysiological 
cardiovascular reaction with aortic stenosis has been 
manifested by occupational and social impairment that has 
most nearly approximated reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not 
higher, for psychophysiological cardiovascular reaction with 
aortic stenosis, are met during the entire period on appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9501 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9201-9440 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected psychophysiological cardiovascular reaction 
with aortic stenosis.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in March 2002.  Similar letters 
were also sent in March 2004, and February 2006.  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claim in January 2007.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of the claim would have been different had VCAA 
notice been provided before the initial adjudication of the 
claim.  

Although the originating agency did not specifically request 
the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although notice of the type of evidence necessary to 
establish an effective date for the increased rating sought 
was not provided until April 2007, and the claim was not 
subsequently readjudicated, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran did not submit or identify any 
additional evidence in response to the April 2007 notice.  
Moreover, as explained below, the Board has determined that 
an increased rating is warranted for the veteran's 
psychophysiological cardiovascular reaction with aortic 
stenosis during the entire period on appeal.  Consequently, 
the failure to provide timely notice with respect to the 
effective-date element of the claim was no more than harmless 
error.

The veteran has been afforded appropriate VA examinations and 
service medical records and pertinent VA medical records and 
Social Security Administration (SSA) disability records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

The Board notes that a proper evaluation of the veteran's 
service-connected psychiatric disability could not be 
completed by the July 2007 VA examiner.  He noted that the 
veteran was uncooperative during the examination and refused 
to answer any questions asked by this examiner.  The examiner 
based his findings and opinions largely on the results of the 
prior February 2006 VA examination, conducted by the same 
examiner.  The Board has considered whether a remand is 
required to obtain another VA examination; however, the fault 
for any failure to carry out the Board's May 2006 remand 
instructions clearly lies with the veteran.  The Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The July 
2007 examiner provided the medical opinion requested by the 
Board, and the Board concludes that the record is sufficient 
to reach a decision on the claim.

In sum, the Board is satisfied that the originating agency 
properly processed the claim following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard, 4 Vet. App. 
384.  Accordingly, the Board will address the merits of the 
claim.  


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The criteria in effect prior to November 7, 1996, for 
evaluating psychological factors affecting a cardiovascular 
condition provide that a 70 percent rating is warranted if 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
as to result in severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is assigned if 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is warranted if the disorder results in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9501 (1996).

VA has interpreted "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  The emotionally sick veteran with a good 
work record is not to be under evaluated, nor is a veteran to 
be over-evaluated on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).  

Under the General Rating Formula for Mental Disorders that 
became effective November 7, 1996, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9201-
9440.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9201-
9440.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9201-9440.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2006).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2006).


Analysis

The veteran is seeking an increased disability rating for his 
service-connected psychophysiological cardiovascular reaction 
with aortic stenosis, which is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9327. 

The Board notes initially that, although the veteran's 
service-connected psychophysiological cardiovascular reaction 
has a cardiovascular component, it is essentially a 
psychiatric disorder, and has been consistently rated as such 
throughout the period on appeal.  The Board also notes that 
service connection is in effect for hypertensive vascular 
disease with left ventricular hypertrophy and the veteran's 
cardiovascular impairment has been separately rated.  That 
rating is not on appeal.  

The veteran was afforded a VA examination in January 2007 for 
the purpose of obtaining an opinion with respect to 
attribution of the veteran's psychiatric symptomatology.  The 
examiner concluded that there was no evidence or 
manifestations of symptoms that would lead to the diagnosis 
of any personality disorders, dementia, or Alzheimer's 
disease.  The diagnoses of depression and anxiety disorders 
are all components of the service-connected psychoneurosis, 
which is a blanket diagnosis for the symptoms that are 
currently being experienced by the veteran.  Based on this 
opinion, the Board will consider all psychiatric 
symptomatology as attributable to the service-connected 
disability.  

This appeal arises from a claim filed in May 1994.  As noted 
above, the criteria for evaluating the veteran's psychiatric 
disability were revised, effective November 7, 1996.  VA's 
General Counsel, in a precedent opinion, has held that, when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The Board finds that the criteria for a 50 percent rating 
under the current version of the regulations are met.  This 
is primarily based on findings in the February 2006 and July 
2007 examination reports that the veteran has anxiety attacks 
about 2-3 times a week, which occur without any warning, and 
which are manifested by a rapid heart beat and respiration, 
chest pains, and a feeling of being frightened without 
knowing what is frightening him.  These attacks occasionally 
leave the veteran feeling so depressed that he is not able to 
function the whole day.  The July 2007 report describes these 
anxiety attacks as panic attacks.  The report also attributes 
the veteran's lack of cooperation with the examiner and 
failure to answer questions, discussed above, to a 
disturbance of motivation and mood.  Moreover, the July 1999 
VA examiner found that the veteran had a flattened affect, as 
well as impairment of short and long term memory, both 
criteria for the 50 percent level.  Resolving any doubt in 
the veteran's favor, the Board concludes that the criteria 
for a 50 percent rating are met.

Although the Board has found that an increased rating is 
warranted, the Board also finds that a disability rating 
higher than 50 percent is not in order.  

In this case, the July 2007 VA examiner specifically found 
that the veteran's disorder did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school.  
Moreover, there is no suggestion of suicidal ideation.  The 
veteran denied any obsessional rituals in July 1999; 
similarly, the April 2004, February 2006, and July 2007 VA 
examiners observed no obsessional rituals. 

With respect to speech, although the July 1999 examiner noted 
that the veteran tends to answer at a very slow pace and 
takes considerable time in processing information, he was 
found to give responses that are relevant.  The April 2004 
examiner noted intermittent illogical responses.  However, in 
February 2006, the veteran's speech was found to be 
spontaneous, clear and coherent.  In July 2007, it was 
described as unremarkable.  While there is some conflicting 
evidence on this criterion, the evidence overall indicates 
that the veteran's speech is not considerably impaired.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  Indeed, the April 2004 
examiner noted no panic attacks.  The February 2006 and July 
2007 VA examination reports described anxiety attacks about 
2-3 times a week and lasting for 5 to 15 minutes; however, 
while consistent with the 50 percent level, this clearly does 
not meet the frequency requirement of "near-continuous" 
attacks associated with the 70 percent level.

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
While the April 2004 VA examiner noted poor impulse control, 
he did not describe any periods of violence.  In February 
2006, the veteran was described as verbally assualtive; 
however, there were no episodes of violence, and the 
veteran's impulse control was described as fair.  Although 
the veteran described a past sexual assault, this was 
apparently prior to the period on appeal.  

The evidence is not consistent with spatial disorientation.  
In July 1999, the veteran was found to be oriented to time, 
place, and person.  The April 2004 examiner found that the 
veteran was oriented to person, but was otherwise frequently 
disoriented.  In February 2006, the veteran was oriented to 
person, time and place.  Again, while there is one 
conflicting finding on this criterion, the evidence overall 
does not indicate that the veteran is considerably 
disoriented.  

The evidence is not consistent with a neglect of personal 
appearance and hygiene.  The July 1999 examiner noted that 
the veteran's wife says that he sometimes cares about his 
personal hygiene.  The April 2004 examiner found that the 
veteran was capable of maintaining minimal personal hygiene.  
The February 2006 examiner found that the veteran was able to 
maintain minimal hygiene and noted that he was clean and 
neatly groomed for the examination.

The evidence is not consistent with an inability to establish 
and maintain effective relationships.  The Board notes that 
the veteran maintains a relationship with his daughter from a 
prior marriage, and has been married to his current wife for 
more than 20 years.  While he described his relationship with 
his current wife as tumultuous, and he has been found to have 
poor interpersonal relationships, this certainly suggests a 
difficulty in maintaining effective relationships, but it 
does suggest that the veteran is unable to do so.  This is 
also consistent with the finding of the February 2006 and 
July 2007 VA examiner that the veteran's social functioning 
was moderate in degree.  

In sum, the type and degree of symptomatology enumerated 
under the criteria for a 70 percent rating are not shown in 
this case, nor are they more nearly approximated than the 
criteria for the 50 percent level.  In addition, the Board 
has also considered the Global Assessment of Functioning 
(GAF) scores assigned by various examiners.  GAF scores are 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

The February 2006 and July 2007 VA examiner assigned a GAF 
score of 60 due to moderate difficulty with social 
functioning.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  The veteran 
was found to have remained functional and to be able to 
perform the basic activities of daily living.  Moreover, the 
veteran's symptoms were found to be controlled by medication, 
and were not severe enough to interfere with occupational and 
social functioning.  Within the same range of scores is a 55 
assigned by the January 1995 VA examiner.  The April 2004 
examiner assigned a GAF of 50.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  However, in a July 
2004 addendum, the April 2004 examiner found that the veteran 
was exaggerating his symptoms.  He did not report whether the 
assigned GAF score reflected this exaggeration.  Therefore, 
this score is accorded little probative weight.  

The July 1999 VA examiner assigned a GAF score of 30.  
According to the DSM-IV, such a score reflects behavior which 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  However, such 
symptomatology is simply not reflected in the objective 
findings of the July 1999 examiner or any other examiner.  In 
light of this discrepancy, the Board accords this score 
diminished probative weight.  Similarly, a score of 30-40 was 
assigned in February 2004 VA outpatient report.  However, 
this report includes a diagnosis of Alzheimer's, which the 
July 2007 VA examiner found not be supported.  This calls 
into question what factors were considered in assigning the 
score, and the Board therefore accords it diminished 
probative weight.

Accordingly, the Board finds that GAF scores of 60 assigned 
in February 2006 and July 2007 to be the best supported and 
most persuasive scores of record.  As discussed above, 
moderate social and industrial impairment is completely 
consistent with a 50 percent rating, but does not reflect the 
type and degree of impairment required for a 70 percent 
rating.  

In so finding, the Board has considered the Court's holding 
in Mauerhan v. Principi, 16 Vet. App. 436 (2002), which 
provides that, the use of the term "such as" in the rating 
criteria demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  In the veteran's case, the type and degree of 
symptomatology contemplated for a 70 percent or higher rating 
are simply not shown.  Accordingly, the Board concludes that 
while an increased 50 percent rating is warranted under the 
current criteria, a rating higher than 50 percent is not in 
order.

With respect to the period prior to November 7, 1996,  the 
Board notes that the report of a private examination 
conducted in April 1995 by Kenneth R. Felker, Ph. D., 
contains a GAF score of 49.  Dr. Felker found that the 
veteran's ability to relate to work peers and supervisors and 
tolerate stress associated with employment was significantly 
impaired.  The report of a VA examination conducted in 
January 1995 contains few objective findings; however, the 
examiner commented that the veteran was functioning at a very 
low level due to his psychiatric disorder.  A GAF score of 55 
was assigned.  This is entirely consistent with the scores 
assigned after November 7, 1996, and the Board finds that 
considerable social and industrial impairment is shown during 
this period.  Accordingly, a 50 percent rating is warranted 
during the period of this claim prior to November 7, 1996.

The Board has also considered whether a rating in excess of 
50 percent is warranted during the period prior to November 
7, 1996.  

As noted above, the January 1995 VA examiner assigned a GAF 
score of 55, which is reflective of moderate impairment.  
Moreover, the examiner commented that the veteran did not 
appear depressed at that time.  Similarly, Dr. Felker found 
that the veteran suffered moderate restriction in his ability 
to concentrate and attend to tasks, and moderate impairment 
in his ability to understand and follow instructions and 
carry out routine one and two step tasks.  The veteran's 
impairment in the ability to relate to others and deal with 
the general public was found to be moderate to significant, 
and his impairment in the ability to relate to work peers and 
supervisors and tolerate the stress associated with 
employment was significantly impaired.  The Board finds that, 
in this case, significant impairment is more consistent with 
"considerable" impairment, as contemplated for a 50 percent 
rating, than with "severe" impairment, as contemplated for a 
70 percent rating.  In so finding, the Board notes that Dr. 
Felker found the veteran to be oriented to person, place, and 
time; he was not delusional; he had no hallucinations; and he 
had no suicidal ideation.  Moreover, the veteran's speech was 
essentially normal, although his concentration and thinking 
were found to be impaired.  Based on such evidence, the Board 
concludes that during the period prior to November 7, 1996, 
the social and industrial impairment did not more nearly 
approximate the severe impairment required for a 70 percent 
rating than the considerable impairment required for a 50 
percent rating. 

Finally, the Board has considered whether a separate 
disability rating is warranted for aortic stenosis.  The 
record in this case shows that the veteran has already been 
granted a separate rating for cardiovascular impairment.  
Although the medical evidence does not show that the veteran 
has any significant impairment from aortic stenosis, any such 
impairment would be for consideration in rating his 
cardiovascular disability.  As discussed above, the rating 
assigned for the veteran's cardiovascular disability is not 
at issue in this appeal.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his psychophysiological cardiovascular 
reaction with aortic stenosis, and that the manifestations of 
the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 50 percent disability rating, but not 
higher, for a psychophysiological cardiovascular reaction 
with aortic stenosis is granted throughout the period of this 
claim, subject to the criteria applicable to the payment of 
monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


